UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-32335 TX HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) GEORGIA 58-2558702 (State or other jurisdiction of (I.R.S. Employer Identification. No.) incorporation or organization) 12080 Virginia Blvd. Ashland, KY 41102 (Principal Address of Issuer) (606) 928-1131 Issuer's telephone number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Actof 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YESo NO x Transitional Small Business Disclosure Format (check one): YESo NO x As of February 2, 2012 there were 53,271,897 shares of common stock outstanding. TX Holdings, Inc. Form 10-Q For the Quarter Ended December 31, 2011 Table of Contents PART 1-FINANCIAL INFORMATION Item 1 Condensed Financial Statements Unaudited Balance Sheet as of December 31, 2011 and Audited Balance Sheet as ofSeptember 30, 2011 3 UnauditedStatements of Operations for the Three Months Ended December 31, 2011 and 2010, and for the Period From Inception of the Development Stage, October 1, 2004 to December 31, 2011 4 UnauditedStatements of Changes in Stockholders’ Deficit for the Period From Inception of the Development Stage, October 1, 2004 to December 31, 2011 5 UnauditedStatements of Cash Flows for the Three Months Ended December 31, 2011 and 2010, and for the Period From Inception of the Development Stage, October 1, 2004, to December 31, 2011 13 Notes to Unaudited Financial Statements 15 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4 Controls and Procedures
